                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:20-CV-00506-FDW-DSC
 VALERIE ARROYO,

                Plaintiff,

    v.                                                          ORDER

 SPENCER MERRIWEATHER
 CITY OF CHARLOTTE
 JULIE EISELT
 MECKLENBURG COUNTY BOARD
 OF COMMISSION
 DERRICK MAYO
 VI LYLES
 GEORGE DUNLAP
 MECKLENBURG COUNTY
 DISTRICT ATTORNEY'S OFFICE
 CHARLOTTE-MECKLENBURG
 POLICE DEPARTMENT
 AARON TICKS
 FEDERAL BUREAU OF
 INVESTIGATION
 ELISA CHINN-GARY
 COURT OF ADMINISTRATION OF
 MECKLENBURG COUNTY,

                Defendant.


         THIS MATTER is before the Court on Plaintiff’s Response to this Court’s Show Cause

Order of June 7, 2021. (Doc. Nos. 90, 98). After a number of frivolous filings, the Court issued an

Order directing Plaintiff to show cause as to why the filing of her Motion for Relief from Judgment

or Order, (Doc. No. 88), and the filing of her Motion for New Trial, (Doc. No. 89), did not warrant

sanctions, including a prefiling injunction. (Doc. No. 90). As the Court has previously explained

in its June 7th Order the currently pending pro se motions, (Doc. Nos. 88, 89), are frivolous and

are accordingly DENIED.

                                                1

     Case 3:20-cv-00506-FDW-DSC Document 100 Filed 07/21/21 Page 1 of 6
       As to the Court’s Order directing Plaintiff to show cause, the Court explained:

       Plaintiff commenced this case, proceeding pro se in North Carolina state court in
       August 2020, and Defendants timely removed the matter to this Court in September
       2020. (Doc. No. 1). After motions to dismiss were filed, the Court issued two
       Roseboro Orders notifying Plaintiff of the burden she carried in responding to the
       motions to dismiss. (Doc. Nos. 16, 63). The Court’s Order from April 14, 2021,
       warned Plaintiff of the consequences for filing frivolous and duplicative filings.
       (Doc. No. 63). However, Plaintiff continued to file five duplicative and frivolous
       filings before this Court even had the opportunity to rule on Defendants’ Motions
       to Dismiss. See (Doc. Nos. 64, 65, 78, 80, 85). The Court then issued an Order on
       May 28, 2021, granting Defendants’ Motions and dismissing the case with
       prejudice. (Doc. No. 86). On the same day, the Clerk’s Judgment was entered in
       accordance with the Court’s Order and the case closed. (Doc. No. 87). In its Order
       dismissing the case with prejudice, the Court again warned Plaintiff that “the Court
       will impose sanctions, including a pre-filing injunction in this matter and any future
       matter Plaintiff is engaged in before this Court, if Plaintiff continues to file
       frivolous and duplicative pro se filings.” (Doc. No. 86, p. 11). Plaintiff has
       disregarded the Court’s warning and has filed a Motion for Relief from Judgment,
       (Doc. No. 88), and a Motion for a New Trial. (Doc. No. 89).

       The case docketed as number 3:20-cv-506 is closed. And although Plaintiff has a
       right to seek relief from a final judgment or order pursuant to Fed. R. Civ. P. 60(b),
       Plaintiff has failed to establish any valid legal basis which would entitle her to such
       relief. (Doc. No. 88). Plaintiff’s Motion for a New Trial is also frivolous as there
       has been no trial in this matter. (Doc. No. 89). Plaintiff’s two most recent motions
       are just the latest in a series of seventeen frivolous motions filed in this matter.
       (Doc. Nos. 7, 8, 23, 31, 34, 35, 39, 40, 44, 60, 61, 64, 65, 78, 85, 88, 89). It would
       therefore appear that Plaintiff has been filing motions for improper purposes,
       including but not limited to being frivolous. See Fed. R. Civ. P. 11(b). Additionally,
       given Plaintiff’s application to appeal without prepaying fees or costs, (Doc. No.
       57), the Court does not believe that any monetary sanctions would adequately
       address Plaintiff’s conduct.

(Doc. No. 90). Plaintiff timely responded. (Doc. No. 98). However, Plaintiff’s response in

inadequate. It simply restates the procedural posture of this matter and cites to numerous

inapplicable Federal Rules of Civil Procedure and federal statutes, including 28 U.S.C. § 1654.

(Doc. No. 98). Plaintiff’s response to this Court’s Show Cause Order does not sufficiently explain

to the Court why sanctions pursuant to Fed. R. Civ. P. 11 are not warranted.




                                                 2

     Case 3:20-cv-00506-FDW-DSC Document 100 Filed 07/21/21 Page 2 of 6
       Courts have authority to sanction the filings or advocation by counsel or unrepresented

persons if they have violated Fed. R. Civ. P. 11(b) and “to limit access to the courts by vexatious

and repetitive litigants” pursuant to the All Writs Act, 28 U.S.C. § 1651(a). Cromer v. Kraft Foods

N. Am. Inc., 390 F.3d 812, 817 (4th Cir. 2004) (citations omitted). Rule 11(b) states:

       By presenting to the court a pleading, written motion, or other paper—whether by
       signing, filing, submitting, or later advocating it—an attorney or unrepresented
       party certifies that to the best of the person's knowledge, information, and belief,
       formed after an inquiry reasonable under the circumstances:

       (1) it is not being presented for any improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost of litigation;
       (2) the claims, defenses, and other legal contentions are warranted by existing law
       or by a nonfrivolous argument for extending, modifying, or reversing existing law
       or for establishing new law;
       (3) the factual contentions have evidentiary support or, if specifically so identified,
       will likely have evidentiary support after a reasonable opportunity for further
       investigation or discovery; and
       (4) the denials of factual contentions are warranted on the evidence or, if
       specifically so identified, are reasonably based on belief or a lack of information.

When considering sanctions limiting access to the courts, courts must proceed in accordance “with

constitutional guarantees of due process of law and access to the courts” and should employ such

authority “sparingly[.]” Cromer, 390 F.3d at 817 (citing U.S. Const. amend. XIV, § 1). Therefore,

courts provide the “litigant notice and an opportunity to be heard[,]” id. at 819 (citations omitted),

which may be in the form of an order “to show cause[,]” Fed. R. Civ. P. 11(c)(3).

       Then, the Court “must weigh all the relevant circumstances, including (1) the party's history

of litigation, in particular whether he has filed vexatious, harassing, or duplicative lawsuits; (2)

whether the party had a good faith basis for pursuing the litigation, or simply intended to harass;

(3) the extent of the burden on the courts and other parties resulting from the party’s filings; and

(4) the adequacy of alternative sanctions.” Cromer, 390 F.3d at 818 (citing Safir v. United States

Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986); Green v. Warden, United States Penitentiary, 699 F.2d



                                                  3

     Case 3:20-cv-00506-FDW-DSC Document 100 Filed 07/21/21 Page 3 of 6
364, 368-69, 370 n.8 (7th Cir. 1983); Pavilonis v. King, 626 F.2d 1075, 1078-79 (1st Cir. 1980)).

Further, the court must narrowly tailor the injunction “to fit the specific circumstances at issue.”

Cromer, 390 F.3d at 818 (citations omitted).

       First, it is important to note the Court gave Plaintiff notice and an opportunity to be heard

through its issuance of the Show Cause Order, which warned that sanctions, including but not

limited to a prefiling injunction would be imposed if she untimely or inadequately responded to

the Order. (Doc. No. 90, p. 30). Plaintiff’s response to the Show Cause Order acknowledges she

has received all of this Court’s Orders, including the most recent Order warning Plaintiff of the

likelihood of sanctions. See (Doc. No. 98, pp. 10-12).

       As to the first factor the Court must consider when deciding whether to impose sanctions

under Rule 11, Plaintiff’s history of litigation weighs in favor of imposing sanctions, including a

prefiling injunction. This matter is the second matter before this Court within the past three years

in which Plaintiff has repeatedly filed frivolous motions to the extent that sanctions were

warranted—and imposed. Indeed, this Order represents the second time this Court has had to

impose sanctions upon Plaintiff for filing frivolous motions and engaging in vexatious conduct.

       As to the second factor, Plaintiff contends she has complied in good faith with the Federal

Rules of Civil Procedure and suggests she has a good faith basis for pursuing this litigation. (Doc.

No. 98, p. 16). The Court is inclined to believe Plaintiff has a subjectively good faith basis for

instituting this lawsuit, but her seventeen frivolous motions filed over the course of nine months

suggest otherwise, particularly in light of the fact that Plaintiff continues to rely on various

inapplicable Federal Rules of Civil Procedure, many of which the Court has explained to her. For

example, Plaintiff continues to insist this Court order Defendants to file an Answer despite the

Court’s explanation that Defendants are not required to file an Answer before filing a Motion to



                                                 4

     Case 3:20-cv-00506-FDW-DSC Document 100 Filed 07/21/21 Page 4 of 6
Dismiss. Compare (Doc. No. 98, p. 16) with (Doc. No. 86, p. 9 n.5). The Court accordingly finds

the second factor to be neutral at best.

       As to the third factor, both the Court and Defendants are extensively burdened by Plaintiff’s

repeated filing of frivolous motions. The docket in this Matter has ninety-nine (99) entries, most

of which are filings by Plaintiff and Defendants’ responses to Plaintiff’s filings. Additionally, the

Court has had to address each one of Plaintiff’s filings, all of which are frivolous and most of

which are duplicative. The burden on the Court to address her filings has not been justified, and

both the Court and Defendants have had to expend time and resources on this matter that would

have been otherwise spent on non-frivolous matters. This factor accordingly weighs in favor of

imposing sanctions.

       As to the final factor, the Court does not believe sanctions other than a prefiling injunction

would be adequate to deter Plaintiff from filing other frivolous motions. As described above, and

in previous Orders in this matter, this matter is the second such case in which Plaintiff has engaged

in vexatious conduct. Moreover, the Court has repeatedly cautioned Plaintiff against filing

frivolous motions, and Plaintiff has not heeded any of the Court’s warnings. Having considered

the record and all four Cromer factors, the Court concludes the only adequate remedy is a prefiling

injunction.

       The Court accordingly imposes a prefiling injunction as to this closed case with docket

number 3:20-cv-00506-FDW-DSC for one year. The injunction will not extend to any filing by

Plaintiff that has been reviewed and signed by an attorney licensed in the state of North Carolina

and admitted to the Western District of North Carolina certifying that the filing is not in violation

of Rule 11 of the Federal Rules of Civil Procedure. The attorney shall list their bar number but




                                                 5

     Case 3:20-cv-00506-FDW-DSC Document 100 Filed 07/21/21 Page 5 of 6
need not formally represent Plaintiff. By limiting the injunction in this manner, the Court ensures

that nonfrivolous filings may be made.

       IT IS THEREFORE ORDERED that Plaintiff is ENJOINED from filing in the above-

captioned case, docket number 3:20-cv-00506-FDW-DSC, for one year unless Plaintiff’s filing

includes a certification from an attorney licensed in the state of North Carolina and admitted to the

Western District of North Carolina certifying the filing is not violation of Rule 11 of the Federal

Rules of Civil Procedure. Plaintiff is advised that any filing that is made in violation of this Order

may be punishable as a contempt of this Court and could result in further sanctions, which could

include imprisonment. In the event Plaintiff files papers in violation of this Order, upon such

notice, the Clerk of Court will, under authority of this Court, immediately and summarily strike

the pleadings or filings.

       It is FURTHER ORDERED that Plaintiff’s currently pending motions, (Doc. Nos. 88, 89),

are DENIED. The Clerk of Court is respectfully DIRECTED to send a copy of this Order to

Plaintiff’s address of record and to maintain a copy of this Order for its records.

       IT IS SO ORDERED.
                                            Signed: July 21, 2021




                                                  6

     Case 3:20-cv-00506-FDW-DSC Document 100 Filed 07/21/21 Page 6 of 6
